Title: From George Washington to James Craik, 16 December 1755
From: Washington, George
To: Craik, James



[Alexandria, 16 December 1755]
To Doctor James Craik, of the Virginia Regiment.

So soon as the Vessel with the Stores and medicines arrives, you are to embrace the first opportunity that offers, of conveying

up your Chest, and proceeding, yourself, to Winchester. You are to provide yourself here, with what you think will be wanting for the Hospital, and bring them up with you; taking care to purchase no more than is absolutely necessary, for the support and relief of the Regiment. Given at Alexandria &c.

December 16th 1755.

